Thomas, J.
(dissenting). — I find myself unable to concur in the foregoing opinion.
The party killed and the negligent brakeman were not, in my judgment, fellow-servants within the rule that exempts the master from liability for the negligence of a coservant.
I think the principle announced in Sullivan v. Railroad, 97 Mo. 113; Dixon v. Railroad, 109 Mo. 413; and Parker v. Railroad, 109 Mo. 362, should be applied to and control the decision in this-case. The rule, I concede, was not in those cases, formulated in the same language by the four concurring judges, but the principle upon which the rule was made to rest was announced by all substantially alike.
Judge Barclay in the Dixon case, in holding a railroad company liable for the death of a workman engaged in its quarry, caused by the negligence of one of its engineers, said: ‘ ‘The master had seen fit to place the deceased quarryman and the trainmen under supervision and management totally apart from each other. They %oere not acting under the same immediate direction. Railroad v. Mackey (1887), 127 U. S. 208. Each looked to a different individual, as the master’s representative for directions in his work, and had no practical connection with the superior who guided and supervised the acts and conduct of the other.”
Judge Black in the Parker case, in holding the company liable for the death of a trackman caused by the negligence of the engineer, stated the rule with great terseness and precision thus: “Guided by the real reason for the rule, it seems to us it should be applied, and applied only, in those eases where the *98servant injured and the one inflicting the injuries are so associated cmd related in their work, that they can observe and have an influence over each other’s conduct, cmd can report delinquencies to a common correcting power or head. In short, they should be fellow-servants in fact, and not, simply, ■ in dialectic theory. If in separate and distinct departments, so that the circumstances just stated do not cmd cannot exist, then they are not fellow-servants within any just or fair meaning of the rule.” (The italics in these extracts are mine). And in the opinion in this case the rule is again stated in substantially the same language. .
The rule as stated by myself in the Parker case, and in which Judge Brace concurred, is this: “The trainmen and section men were not fellow-servants; not because they performed different work, but because they performed distinct parts of the same work, in different groups, under different foremen. They looked to different individuals for directions in their work. They had no common, immediate superior to whom they could look or appeal, if need be, for protection. They had no control of each other. They were not consociated in the performance of their duties.”
In these extracts, we find a difference in the statement, but notin the'principle and grounds of the rule. A distinction is attempted to be made between laborers in different departments of service, but I think the distinction is wholly an artificial one, and cannot be upheld without abandoning all the grounds on which the rule is made to rest. If those are not fellow-servants, who are not “so associated and related in their work that they can observe and have an influence over each other's conduct, and can report delinquencies to a common correcting power or head,” or who do not act “under the same immediate control,” why should the liability or non-liability depend on the nature of the *99work done¶ Why hold a railroad company liable when a section man is injured by theinegligence of an engineer, or when a trackman, who tamps rock under the rails and ties, is injured by the negligence of an engineer who is engaged in hauling the rock thus being tamped, on the ground that these employes are not so associated and related in their work, under a common, immediate superior, as to observe and have an influence over each other’s conduct, and let the company escape liability where the fireman on one train is injured by the negligence of a brakeman on another, when they are not so associated and related in their work, under a common, immediate superior, as to observe and have an influence over each other’s conduct? I must confess I am unable to see or appreciate the distinction. This distinction cannot be based on the ground of public policy, general convenience or expediency, for that would apply to all, without regard to the departments of the service, or rank among the employes, and, besides that, I think this court has repudiated that ground, as a support for the rule of exemption. The distinction cannot be made to rest on an implied contract of the assumption of risks, for that, like the other, would apply to all employes without regard to rank, and without regard to the departments of service.
I prefer to rest the rule on the grounds, fairly deducible in my opinion from the cases above named, i. e., upon such association of employes in the master’s work, under a common, immediate superior to whom they can look for protection, as that they can observe the conduct of each other, and mutually encourage and influence each other in the careful and faithful performance of that work.
Thus far I feel justified in going, from a consideration of the decisions and grounds of decisions in the Sullivan, Dixon and Parker cases, alone; but my posi*100tion finds support elsewhere; for to such limitation of' the rule of exemption on the ground of fellow-service as herein stated, the judicial mind seems to be trending as illustrated in the following eases: Railroad v. Ackley, 8 S. W. Rep. (Ky.) 691; Cooper v. Mullins, 76 Am. Dec. (Ga.) 638; Hobson v. Railroad, 11 Pac. Rep. (Arizona) 545; Madden’s Adm’r v. Railroad, 28 W. Va. 610, and Howard v. Railroad, 40 Fed. Rep. (U. S. Circuit Court of Vermont), 195.
Let us apply the rule, thus announced, to the facts, of the case in hand. First. Relyea and the rear brakeman on the forward train were not eonsociated in their work, so that they could observe each other’s acts and have an influence over each other’s conduct. They were miles apart. Second. They did not work under a. common, immediate superior. They were under the directions and control of independent conductors, not, it is true, independent of their common superior, but. simply independent of each other. And, conceding the propriety of reporting delinquencies, they had no-opportunity of reporting the misconduct of each other, nor did they have a common, immediate superior, to whom they could have reported had they so desired, each being under the supervision and control of an independent and separate conductor. Hence, every ground on which the rule, announced by a majority of this court in the Sullivan, Dixon and Parker cases, is-made to rest is here wanting, and yet the defendant, company is exempted from liability on the ground, that the rule applies to coservants engaged in the same line or kind of service, without regard to consociation in their work or common supervision mid control. It-seems to be assumed, though not expressly, in the-opinion of the court, that liability would have attached in this case, if the death of Relyea had been caused by the negligence of the conductor of the forward train.. *101I pause to inquire, upon what theory süch liability can be predicated? As to deceased, the conductor and members of the crew of that train occupied the same relation as to rank precisely, and no other. None of them had any control or authority to direct the movements of the conductor and members of the crew of the rear train. Here were two distinct groups of men, controlled and directed by two conductors wholly independent of each other, not consociated in their work, and widely separated by distance. But these distinct, and as to each other independent, groups were under the control of- a common superior, said in the opinion to be the train dispatcher, and if he was the common, immediate superior, not only of the conductors, but also of the other members of the crews, and the firemen and brakemen of these trains were required to look for orders and directions, not to their respective conductors, but to the train dispatcher, then, according to the reasons of the rule, it logically follows that the conductor of the forward train, with the members of his crew, was a fellow-servant of deceased; nay, more, the conductor of the rear train would likewise be his fellow-servant.
That the latter proposition is not the law, I think will be conceded without ai'gument or citation of authority, and the correctness of the former seems in the opinion to be denied, at least by implication, and yet defendant is exempted from liability, apparently, because the injury resulted from the negligence of one servant, holding the same rank in one crew, that the deceased held in the other, both being engaged in the same line or kind of service, i. e., both being engaged in the operation of trains.
But according to the adjudged cases non-liability cannot be predicated upon the rank alone of the offend*102ing and injured servants. It is true the offending servant here was a subaltern; hut so were the engineers in the Sullivan, Dixon and Parker cases subalterns; that is, they were inferior in rank in the groups in which they respectively did service; and yet, in those cases, it was not supposed that the master was, therefore, exempted from liability. They had charge of their engines, subject to the order of their conductors, and the hind brakeman, of the forward train in this ease, had charge of the fourteen cars, subject to the orders of his conductor. In neither case was the conductor required, or expected, to go and personally see that the engine was properly managed on the one hand, or the brakes properly set on the other. The engineers and brakemen were required to perform their duties without direct, immediate and constant oversight. If the master is present, in the persons of his engineers, and their negligent acts are his, why is he not present also in the ' persons of his brakemen, and why are their negligent acts, in setting brakes, not his? If an engineer under the control of the conductor is the agent, of the master, in the management of that part of the train (the engine) of which he has charge, upon what, principle can it be said the brakeman in this case, under the control of the conductor, was not the agent of the master in his conduct in relation to that part of' the train (the fourteen cars) committed to his charge? Whose act was that brakeman’s act in setting the brakes on these fourteen cars? It certainly was not the conductor’s, for it is conceded that “it is out of all reason to say that he [the conductor] was in duty bound to follow up each brakeman, and see how each movement was executed;” nor was it the brakeman’s act alone, for he did not own the road nor the cars, but was simply acting under orders for the owner. Then whose act was it? Beyond controversy it was the act. *103of the company. The company ran the train, and it would be illogical to say that it, through its engineer, opens and closes the throttle of the engine, and opens and closes the valve of the whistle, but it has nothing to do with setting and loosening the brakes, or that the order of the conductor to set the brakes is the order of the company, but the act of setting them in obedience to its order is not its act.
Following, therefore, the rule and the true reason of the rule as heretofore stated by four of the seven judges of this court, I have no hesitancy in saying that • the offending and injured servants, in this case, were not fellow-servants and the judgment ought to be reversed and the cause remanded for new trial.
I am authorized to say that Beace, J., concurs with me in these views.